Citation Nr: 0701353	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  02-16 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for depression with 
sleep disturbance.

2.  Entitlement to service connection for a skin disease.

3.  Entitlement to an increased evaluation for residuals of a 
left femur fracture, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased evaluation for residuals of 
fractures of the left 2nd, 3rd and 5th toes, currently 
evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for hemorrhoids 
with postoperative perianal abscess, currently evaluated as 
10 percent disabling.

6.  Entitlement to an increased (compensable) evaluation for 
residuals, left kidney rupture.

7.  Entitlement to an increased (compensable) evaluation for 
chrondritis of the sternum.

8.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from June 1958 to June 1968; 
he served as a Marine in Vietnam where his work primarily 
centered on radio telegraph operations, cryptography and 
later as a communication operations chief.  He disembarked at 
DaNang, South Vietnam on August 1, 1965 and was certified as 
having participated in counterinsurgency operations in-
country until June 1, 1966. 

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, TX.

The Board remanded the case in August 2004 for specific 
evidentiary development described therein.  At that time, the 
issue shown as (5) on the front cover was inadvertently but 
inaccurately described as entitlement to an increased 
(compensable) rating; during the course of the current appeal 
but prior to the case being finally certified to the Board, a 
10 percent rating had been assigned from June 15, 2000, and 
was not thereafter reduced.  

In 2003, the veteran was scheduled, as he had requested, for 
a personal hearing.  A report is of record showing that he 
had thought that he would be assured of having been afforded 
a comprehensive VA examination prior to that hearing, but it 
turned out that the examination was scheduled for the day 
after the hearing.  The veteran cancelled the hearing, and 
did not subsequently report for that or apparently another 
scheduled VA examination.

Subsequent to the Board's August 2004 remand, the VARO 
granted service connection for PTSD from June 15, 2000, and 
assigned a 10 percent rating therefore.  That issue is no 
longer on appeal other than as a tangential part of issue #1 
herein.

Issues # 2 through 8 on the front cover are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
disposition of issue #1.

2.  The psychiatric evidence, to include a competent opinion 
shows that the veteran's depression and sleep disturbance 
cannot be dissociated from his service-connected PTSD.


CONCLUSIONS OF LAW

Depression and sleep disturbance are proximately due, the 
result of or the manifestations of service-connected PTSD.  
38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to issue # 1 only, since the claim is granted 
herein, VCAA is inapplicable.

Service medical records are limited but show no specific 
psychiatric problems. 

With regard to the veteran's psychiatric disability(ies), 
private treatment records from the mid-1970's refer to his 
having a history of nervousness with inner tension, self 
denigration and unhappiness and an inability to cope with 
life.  His Thorazine prescription was noted to have been 
changed to Stelazine.  Valium was also prescribed.

On a VA claim filed in 1975, he said that he had first 
demonstrated nervousness in 1963.  

On VA hospitalization in 1975, he was diagnosed as having 
schizophrenia.  His "nervous spells" were said to have 
occurred for "some time"; there was a history of family 
problems.  Documentation is of record showing that his wife, 
who had been divorced from him before and remarried to him, 
filed for divorce from him the following month.

The veteran was scheduled for a VA examination, but failed to 
report because he was concurrently hospitalized at a private 
facility in 1976.  The summary of that care at the Beverly 
Hills Hospital shows that he had described an inner 
nervousness; symptoms were felt to date back to his service 
in Vietnam as a result of experiences which he would not 
discuss.  He said he had "secretly" been seeing a 
psychiatrist as an outpatient.  The final diagnosis was 
schizophrenia, paranoid type.

On a VA Form 21-526, filed in 1976, the veteran said that he 
had had nervousness since 1966.

On a VA examination in September 1976, he described his 
nervousness as having started while in service and continued 
since then to include depression, an inability to cope with 
life, paranoia, lying, and behaving in a childish and 
immature manner.  The diagnosis was paranoid type 
schizophrenia, in partial remission.

In a rating action in November 1976, the VARO denied service 
connection for schizophrenia on the basis that it was "first 
diagnosed at a date too remote from service to warrant 
service connection".  

Private treatment records and hospital reports show that 
before, in and after 1997 the veteran was hospitalized with a 
history since the 1970's of suicidal ideation and ongoing 
mental health care.  He was diagnosed as having major 
depressive disorder, recurrent, with a history of 
benzodiazepine abuse and dependence.  GAF was 50 on admission 
and 55-60 at discharge from a period of hospitalization in 
March 1997.

VA outpatient records from June 2000 show a history of 
anxiety reaction, depression and short term memory loss.  
Another notation was that the veteran had been given a 
prescription for Clonopin for a sleep disturbance but had not 
before been seen by the mental health facility.  In June 
2000, the veteran amended his pending appellate claim to 
include depressive disorder and sleep apnea.  He soon 
thereafter clarified that he meant to include insomnia rather 
than sleep apnea.

A copy of a letter form the veteran to a VA psychologist is 
of record, dated in July 2000, in which he relates in detail 
various stressful incidents of both a professional and 
personal nature but all during his time in service.

A statement is also of record from the VA psychologist, dated 
in September 2000 to the effect that on Axis I, the veteran 
had dysthymic disorder; adjustment disorder with mixed 
anxiety and depressed mood, chronic; and post-traumatic 
stress disorder (PTSD), chronic with delayed onset.  He 
assigned a single Global Assessment of Functioning (GAF) 
score of 52.  

VA clinical record from August 2000 shows diagnoses of PTSD 
and bipolar disorder (NOS), provisional (Axis), with in-
service Vietnam incidents being described as responsible.  
GAF was 60.

On VA examination in November 2000, diagnoses (Axis I) were 
depression, major; PTSD, chronic, mild; and a notation that 
the examiner did not see current evidence of schizophrenia.  
GAF was 65.

On a VA Form 21-4142, dated in May 2001, the veteran reported 
that he had been treated by Dr. SPJ (initials used to protect 
privacy) from 1966 to 1971 for his nervous disorder during 
which time he was given Valium and another medication for 
anxiety.  A statement was thereafter received from Dr. J's 
office to the effect that the veteran's records were no 
longer available.

On VA examination in November 2000, the examiner diagnosed 
PTSD, delayed and chronic; and major depression "associated 
with PTSD, above, recurrent, severe at time of this 
assessment and without psychosis".  GAF was 55 at present 
and 60 in the prior year.

In an undated VA Form 21-4138, submitted by the veteran, he 
went into details as to the circumstances during his service 
and his nervous history in and since service.

A VA Form 21 4138 was received from the veteran's son, dated 
in October 2002, relating to his various symptoms and 
problems including depression, insomnia and hearing loss.  A 
lengthy statement was also received from the veteran's wife 
with regard to his various symptoms.

Since that time, although he did not report for a VA 
examination scheduled as result of the Board's remand, the 
veteran has been seen as a VA outpatient and has received 
treatment for nervousness described as having elements of 
depression with associated sleep difficulties to include 
insomnia, and predominantly diagnosed as PTSD.

Secondary service connection may be established for 
disability which is proximately due to or the result of a 
service- connected disability. 38 C.F.R. § 3.310(a) (2006).  
Further, a disability which is aggravated by a service-
connected disability may be service-connected to the degree 
that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 
439 (1995).  38 C.F.R. § 3.310 was recently amended (see 71 
Fed. Reg. 52744 (2006)) but such is essentially a 
codification of Allen, it is not relevant to this appeal and, 
in any event, as the claim for service connection is granted 
in full, there is no prejudice to the veteran in proceeding 
with this decision despite his not being provided notice of 
the recent amendment.   

In this case, the veteran was unequivocally exposed to stress 
in service and clearly has had psychiatric problems since 
soon after service.  During the course of the current appeal, 
the VARO granted service connection for what had been 
diagnosed as PTSD identifying the documented significant 
stressors of considerable variety.  However, clinical 
evidence clearly reflects that there are long-standing, 
ongoing undercurrent elements of concomitant depression 
associated therewith.  The veteran has long carried an 
ongoing diagnosis of major depression with evidence of 
secondary sleep disturbance.  

Medical evidence, as cited above, to include specific 
physicians' opinions in September and November 2000 and 
ongoing clinical references throughout, provides a reasonable 
basis for holding that the veteran's (major) depression and 
associated sleep problems are intimately associable with the 
acquired psychiatric disability characterized as PTSD, and 
cannot be dissociated therefrom.  

In Mittleider v. West, 11 Vet. App. 181 (1998), the Court 
held that regulations require that when examiners are not 
able to distinguish the symptoms and/or degree of impairment 
due to service-connected PTSD from any other diagnosed 
psychiatric disorder, VA must consider all psychiatric 
symptoms in the adjudication of the claim.   As such, unless 
a VA examiner, based on his or her review of the record, 
concludes that some of the veteran's psychiatric symptoms are 
unrelated to the veteran's PTSD, those symptoms that cannot 
be distinguished from his service-connected PTSD must be 
considered in the evaluation of this disability.  Id. at 182.  

In view of the foregoing, service connection is in order for 
the veteran's major depression with sleep disturbance as 
being secondary to and/or not dissociable from the veteran's 
other already service-connected psychiatric PTSD.




ORDER

Service connection for depression with sleep disturbances is 
granted.


REMAND

Service Connection: Dermatological Disability

With regard to the veteran's current skin problems, and in 
addition to inflammation, itching and irritation around the 
rectum and anus (symptoms of which were apparently in part 
recognized as a component of his service-connected 
hemorrhoidal disability with perianal abscess), service 
medical records confirm the presence of skin legions 
variously described as impetigo, tinea corporus and pruritus 
ani, for which he was given medications.  In 1963, he had a 
rash on the left side of his face, forehead and around his 
eyes thought to be poison oak or poison ivy acquired while in 
the field.  He had a recurrent infection in both eyes 
characterized on at least one occasion as vernal 
conjunctivitis.  He had an undiagnosed ear infection in 1966.  
He was diagnosed as having ringworm on his buttocks in June 
1967.  And he checked on a reenlistment examination in May 
1968 that he had "skin diseases" for which he was then 
undergoing treatment, as well as for pyorrhea. 

Some limited post-service clinical records show that the 
veteran has been treated for dermatological lesions in 
various locations on his body.

Also of record are colored unretouched photos of various 
segments of the veteran's body showing skin problems, 
particularly with regard to his hands.  

Service connection may be granted for a chloracne or other 
acneform disease consistent with chloracne found in a Vietnam 
veteran, as a result of presumed exposure to dioxins.  C.F.R. 
§ 3.309(e) (2006).  For purposes of establishing service 
connection for a disability resulting from exposure to an 
herbicide agent, including a presumption of service-
connection, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent containing dioxin or 2,4- 
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C. § 1116(f).

In general, service connection may be presumed for residuals 
of Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6).  Second, the veteran must be diagnosed 
with one of the specific diseases listed in 38 C.F.R. § 
3.309(e). See Brock v. Brown, 10 Vet. App. 155, 162 (1997).  
If a disorder is not listed in 38 C.F.R. § 3.309(e), the 
presumption of service connection related to Agent Orange is 
not available.  See McCartt v. West, 12 Vet. App. 164, 166 
(1999).

The United States Court of Appeals for the Federal Circuit 
has determined that a claimant is not precluded from 
establishing service connection for disability due to Agent 
Orange exposure with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
Thus, the presumption is not the sole method for showing 
causation, and thereby establishing service connection.

In this case, the current diagnosis(es) of the veteran's 
multiple area skin lesions is unclear.  

And there is no opinion of record as to the underlying 
etiology of the veteran's skin disease or diseases, including 
whether or not they may or may not be related to exposure to 
dioxins in service; or more significantly perhaps, whether 
they are distinguishable from the myriad skin difficulties 
actually demonstrated in service.


Increased Evaluations

With regard to the multiple disabilities for which the 
veteran already has service connection, it is noted that he 
did not report for VA examination(s) scheduled pursuant to 
the Board's 2004 remand.  

However, statements have been received from the veteran's 
family members, particularly his wife, who has graphically 
described his current rectal problems associated with 
hemorrhoids, fecal incontinence, etc.  These observations 
appear to be at considerable variance with the findings on 
the last VA examination and tend to confirm that his 
impairment may be greater than originally considered. 

And while there is a contact report in the file wherein the 
veteran says that he does not want any more examinations, it 
is shown that since then, he has been seen as a VA patient 
and, and as noted in the Introduction section of this 
decision, there is reason to believe there was some confusion 
as to when at least one examination was to be conducted.

When a VA examination is scheduled in conjunction with a 
claim for increased benefits, and the veteran, without good 
cause, fails to report for such an examination, the claim 
shall be denied. 38 C.F.R. § 3.655(a)-(b) (2006).  However, 
in this case, aside from the confusion noted above, there is 
a question as to whether the veteran fully understood the 
impact of his actions with regard to his failure to report 
for scheduled examinations.  The Board also finds that there 
is some indication that the service-connected disabilities at 
issue may have increased in severity.  Under these 
circumstances, the veteran should be afforded another 
opportunity to present for examinations to evaluate the 
service-connected disorders at issue and, in the case of his 
skin disease, to obtain an opinion on the contended causal 
relationship between such and service based upon a review of 
the record and an examination.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

It is also noted that the evidence now shows that the veteran 
has been unemployed since about March 2003.  He was 
previously working at the post office.  It is unclear the 
impact, specifically and/or in the aggregate, his service-
connected disabilities had on his ability to work.

Accordingly, the case is REMANDED for the following action:

1.  The veteran's complete up-dated VA 
clinical records particularly since 2002 
should be acquired and attached to the 
claims file.  If there are any recent 
additional private treatment records or 
information from employers or former 
employers which might relate to his 
disabilities, the veteran should provide 
this evidence as well.  VA should assist 
him as required.

2.  The veteran should be reminded of the 
importance of his presenting himself for 
the examinations scheduled pursuant to 
this remand and the consequences in not 
reporting for the examinations.  38 
C.F.R. §§ 3.326, 3.655.

3.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the current severity of his service-
connected residuals of a fracture of the 
left femur; residuals of fractures of the 
left 2nd, 3rd, and 5th toes; and condritis 
of the sternum.  The examiner should 
perform complete range of motion studies 
for the hips and knees and note any 
limitation of motion of the left hip or 
knee due to the fracture of the left 
femur.  The examiner should describe any 
functional impairment as a result of his 
left femur fracture and multiple toe 
fractures.  Any other tests deemed 
necessary should be accomplished.

The orthopedic examiner should also note 
any symptoms and functional impairment 
due to chrondritis of the sternum region.  

4.  The veteran should be afforded a 
rectal examination to determine the 
current severity of his hemorrhoids and 
postoperative perianal abscess.  The 
examination should include a clear-cut 
description of his ability to keep the 
area clean, any fecal incontinence and 
soiling, the use of a pad, and other 
related factors.

5.  The veteran should be afforded a 
genitourinary examination to determine 
the current severity of his residuals of 
a left kidney rupture.  The examiner 
should note that the veteran's kidney was 
initially injured as a result of a head-
on auto accident in service rather than 
any disease process.  The examiner should 
identify current kidney problems and 
clarify in detail, whether (and why or 
why not) kidney stones and other 
urological complaints such as nocturnal 
frequency, etc. are or are not associated 
with the initial in-service kidney injury 
described as traumatic rupture.  

6.  The veteran should be given a new VA 
audiological evaluation to determine the 
current severity of his bilateral hearing 
loss.  

7.  The veteran must also be afforded a 
dermatological examination to determine 
the nature, etiology or approximate onset 
date and extent of any skin disease that 
is present.  Following a review of the 
relevant evidence of record, to include 
the service medical records, the examiner 
is asked to opine whether it is at least 
as likely as not that any skin disease 
that is currently present began during 
service or is linked to any incident of 
or finding recorded during service, to 
include skin findings recorded in the 
service medical records.    

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to 
find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

8.  The case should then be reviewed by 
the VARO.  If the decision remains 
unsatisfactory, an SSOC should be issued 
and the veteran and his representative 
should be given a reasonable opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate review.  The veteran does not 
need to take any action until so 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


